Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Applicant’s election of Invention II in the reply filed February 14, 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).  Claims 1-10 drawn to the non-elected invention have been withdrawn from examination for patentability.

Specification
The disclosure is objected to because of the following informalities: the first paragraph of the specification mentioning the prior filed application(s) should be amended to indicate the issued status.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 17 and 20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0342238 to Arai (“Arai”).
With respect to claim 17, Arai discloses in Fig. 1 an apparatus comprising: 
first (e.g., VDD) and second (e.g., VSS) external terminals supplied with first and second power potentials, respectively; 
a first transistor (e.g., 101) connected between the first external terminal and an internal power line (e.g., OUT);
second transistor (e.g., 102) connected between the second external terminal and the internal power line (e.g., OUT);
a first circuit (e.g., 104, 113, and 111) configured to control the first transistor (e.g., 101) based on a selection signal (e.g., IN); and  
a second circuit (e.g., 112) configured to control the second transistor (e.g., 102) based on the selection signal (e.g., IN);
wherein the first circuit (e.g., 104, 113, and 111) includes first, second, and third driver circuits, wherein the second driver circuit (e.g., 104) is configured to generate an output signal (e.g., INB) based on the selection signal (e.g., IN), and 
wherein each of the first (e.g., 113) and third (e.g., 111) driver circuits are configured to turn the first transistor (e.g., 101) off in response to an inactive state (e.g., INB high causes PB to be high and turns off 101) of the output signal (e.g., INB).  
With respect to claim 20, when the first transistor (e.g., 101) is turned off, the second transistor (e.g., 102) is turned on.

Allowable Subject Matter
Claims 11-16 are allowed.
Claims 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung KIM whose telephone number is (571)270-7964.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lincoln Donovan, can be reached at (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JUNG KIM/
Primary Examiner, Art Unit 2842